DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because [0093] of the original specification recites “the processes, 23RBPA 0151 PUSR385489methods, or algorithms can be stored as data and instructions executable by a controller or computer in many forms including, but not limited to, information permanently stored on non-writable storage media such as ROM devices and information alterably stored on writeable storage media such as floppy disks, magnetic tapes, CDs, RAM devices, and other magnetic and optical media. The processes, methods, or algorithms can also be implemented in a software executable object”, which is opened ended to not exclude transitory and/or propagating signals of the term “computer-readable medium” in the claims. To avoid this issue, Applicant may consider incorporating the term non-transitory in the claims.  Claims 23-24 inherit from claim 22, and thus rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-21 allowed over the prior art(s) of record.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1 and 14, Mercep teaches “The object detection system 320 can analyze data stored in the environmental model 315 to detect at least one object. The sensor fusion system 300 can populate the environment model 315 with an indication of the detected object at a location in the environmental coordinate field corresponding to the detection. The object detection system 320 can identify confidence levels corresponding to the detected object, which can be based on at least one of a quantity, a quality, or a sensor diversity of raw measurement data 301 utilized in detecting the object (par. 0043).”  Mercep also teaches “The sensor fusion system 300 can populate or store the confidence levels corresponding to the detected objects with the environmental model 315. For example, the object detection system 320 can annotate the environmental model 315 with object annotations 324 or the object detection system 320 can output the object annotations 324 to the memory system 330, which populates the environmental model 315 with the detected object and corresponding confidence level of the detection in the object annotations 324 (par. 0043).” 
In addition, Irshad teaches “Job configuration engine 203 further provides an interface for the requester to select an ML model among the available models to preprocess the images and make an initial set of annotations. The selected ML model has been trained on similar types of images, and is able to analyze each image (e.g., identify features in the image by using convolutional filters or other standard techniques), annotate the image by determining bounding boxes around features that are identified as objects in the image (e.g., determine coordinates of the corners of a rectangular bounding box), and classify each object (e.g., label object as a car, another object as a person, etc.) (par. 0030).”  Irshad also teaches “A hint is placed on or next to an object to indicate that the ML model has determined that there is an object in the vicinity. FIG. 8 is a screenshot illustrating an example user interface for assisted annotation that uses hints. In this example, a dot serves as a hint. Initial bounding boxes of objects that at least meet the confidence level threshold, such as large plane 802, small plane 804, etc. are displayed in full. For predictions that do not meet the confidence level, their bounding boxes are hidden and a dot is placed next to the object as a hint (see, e.g., 806 and 808) (par.0053).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed programmed to determine, for annotation of key frames of the raw image data, a task type for key frames and an agent type for key frames, receive annotations of objects identified in the key frames of the raw image data according to the key frame task type and key frame agent type, select to review the key frames based on a confidence level of the annotations of the key frames, determine, for annotation of intermediate frames of the raw image data, a task type for intermediate frames and an agent type for intermediate frames, and receive annotations of objects identified in the intermediate frames of the raw image data according to the intermediate frame task type and intermediate frame agent type.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649